Citation Nr: 0803056	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable evaluation based upon multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2007).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had verified active military service from June 
1989 to July 1993.  Prior to that active service, he 
evidently was a Reserve Officer Training Corps (ROTC) cadet 
that included a period of verified active service from May 
1986 to July 1987.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Subsequently, jurisdiction of the veteran's 
appeal was transferred to the VA RO in Winston-Salem, North 
Carolina.

In an April 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for optic 
neuritis, to include as a result of undiagnosed illness.  At 
that time, the Board remanded his claim for a compensable 
evaluation based upon multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 to the RO via 
the Appeals Management Center in Washington, D.C., for 
further development.


FINDINGS OF FACT

1.  The veteran is in receipt of noncompensable disability 
evaluations for residuals of a right ankle fracture, and 
residuals of a fracture of the 4th digit of the right hand, 
effective from August 2001.

2. The evidence of record fails to demonstrate that the 
veteran's multiple noncompensable service-connected 
disabilities clearly interfere with his normal employability.




CONCLUSION OF LAW

The schedular criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for a compensable evaluation based upon 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is being denied, as set forth below, there 
can be no possibility of prejudice to him.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a letter issued in April 2005, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.	Factual Background and Legal Analysis

In his written statements in support of his claim, the 
veteran contends that he was very sick while serving during 
Operation Desert Storm and that he deserved the benefit of 
the doubt.  Therefore, the veteran claims that he is entitled 
to a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2007).  

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

By way of background, the Board notes that, in a May 2002 
rating decision, the RO granted service connection for 
residuals of a right ankle fracture and residuals of a 
fracture of the 4th digit of the right hand, both evaluated 
as noncompensably disabling, effective from August 2001.

Upon review of the probative and competent medical evidence 
of record, for the following reasons, the Board finds that 
the veteran is not entitled to a 10 percent evaluation under 
38 C.F.R. § 3.324 as his multiple noncompensable service-
connected disabilities do not interfere with his normal 
employability.

VA and non-VA medical records dated from 1995 to 2003, 
including February and June 2003 private records, indicate 
that the veteran had a history of right optic neuropathy 
since 1995 and reduced visual acuity diagnosed as right 
exotropia.  

VA treatment records as well as VA examination reports fail 
to demonstrate that the veteran's service-connected residuals 
of a right ankle fracture and residuals of a fracture of the 
4th digit of the right hand clearly interfere with his normal 
employability.  A VA medical record dated in December 1999 
indicates that the veteran worked in Washington, D.C. and, an 
August 2001 record shows that his occupation was computer 
science.  

Furthermore, during a June 2003 VA examination, it was noted 
that the veteran had no specific complaints regarding his 
right ankle and that, at age forty, he said that slowed down 
more than he did in his twenties.  The VA examiner reported a 
normal clinical examination of the right ankle that was 
asymptomatic.  The veteran corrected the VA examiner 
regarding his fractured digit of the right hand as being the 
5th digit, rather than the 4th.  The veteran had no complaint 
regarding this injury since the healing.  The VA examiner 
concluded that there was a normal examination of the right 
fifth finger.  Furthermore, during the examination, the 
veteran said he worked full time as a computer scientist at 
Lowe's, and that this was sedentary work.  

The Board notes that subsequent private treatment records 
dated in February and June 2003 indicate the veteran had a 
history of right optic neuropathy since 1995 and reduced 
visual acuity diagnosed as right exotropia.  

The private and VA medical records and examination reports 
fail to show that the veteran's service-connected residuals 
of a fracture of the right ankle and 5th digit of the right 
hand clearly interfered with his normal employability.

Therefore, the Board finds that the veteran is not entitled 
to a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities.  In reaching this decision, 
the Board considered the applicability of the benefit of the 
doubt doctrine. However, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

A compensable evaluation based upon multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


